

116 SRES 356 ATS: Designating September 4, 2019, as “National Polycystic Kidney Disease Awareness Day”, and raising awareness and understanding of polycystic kidney disease.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 356IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Blunt (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 16, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating September 4, 2019, as National Polycystic Kidney Disease Awareness Day, and raising awareness and understanding of polycystic kidney disease.
	
 Whereas designating September 4, 2019, as National Polycystic Kidney Disease Awareness Day will raise public awareness and understanding of polycystic kidney disease, one of the most prevalent genetic kidney disorders, which affects approximately 500,000 people in the United States;
 Whereas National Polycystic Kidney Disease Awareness Day will help to foster an understanding of the impact polycystic kidney disease has on individuals and their families;
 Whereas polycystic kidney disease is a progressive, genetic disorder of the kidneys that causes damage to the kidneys and the cardiovascular, endocrine, hepatic, and gastrointestinal organ systems;
 Whereas polycystic kidney disease affects the health and finances of people of all ages, and equally affects people of all ages, races, ethnicities, and sexes;
 Whereas, of the people diagnosed with polycystic kidney disease, approximately 10 percent have no family history of the disease, with the disease developing as a spontaneous mutation;
 Whereas there are very few treatments and no cure for polycystic kidney disease, which is one of the 4 leading causes of kidney failure in the United States;
 Whereas 50 percent of individuals with polycystic kidney disease experience kidney failure at an average age of 57;
 Whereas friends, loved ones, spouses, and caregivers of individuals with polycystic kidney disease can assist with the challenges created by polycystic kidney disease, including by helping such individuals maintain a healthy lifestyle and make regular visits to their health care providers;
 Whereas the severity of the symptoms of polycystic kidney disease and limited public awareness of the disease may cause individuals to forego regular visits to their physicians or avoid following the health recommendations of their doctors, which experts suggest could help prevent further complications should kidney failure occur;
 Whereas people who have chronic, life-threatening diseases like polycystic kidney disease may experience depression;
 Whereas the PKD Foundation and its more than 50 volunteer chapters around the United States are dedicated to—
 (1)conducting research to find treatments and a cure for polycystic kidney disease; (2)fostering public awareness and understanding of polycystic kidney disease;
 (3)educating individuals and their families about the disease to improve their treatment and care; and (4)providing support, including by sponsoring the annual Walk for PKD to raise funds for polycystic kidney disease research, education, advocacy, and awareness; and
 Whereas the PKD Foundation is partnering on September 4, 2019, with sister organizations in Canada, Australia, and other countries to increase international awareness of polycystic kidney disease: Now, therefore, be it
	
 That the Senate— (1)designates September 4, 2019, as National Polycystic Kidney Disease Awareness Day;
 (2)supports the goals and ideals of National Polycystic Kidney Disease Awareness Day to raise public awareness and understanding of polycystic kidney disease;
 (3)recognizes the need for additional research to find a cure for polycystic kidney disease; and (4)encourages all people in the United States and interested groups to support National Polycystic Kidney Awareness Day through appropriate ceremonies and activities to promote public awareness of polycystic kidney disease and to foster an understanding of the impact of the disease on individuals and their families.